EXHIBIT 10.32D
EXECUTION COPY




OMNIBUS AMENDMENT NO. 5
This OMNIBUS AMENDMENT NO. 5, dated as of June 27, 2019 (this “Amendment”), is
entered into by and among COFINA FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), CHS INC. (“CHS”), a Minnesota corporation, as
Servicer (in such capacity, the “Servicer”) and as an Originator, CHS CAPITAL,
LLC, as an Originator (together with CHS, the “Originators”), PNC BANK, NATIONAL
ASSOCIATION, as an Alternate Purchaser (in such capacity, the “PNC Committed
Purchaser”) and as a Purchaser Agent (in such capacity, the “PNC Purchaser
Agent”) and each of the other CONDUIT PURCHASERS, COMMITTED PURCHASERS and
PURCHASER AGENTS set forth on the signature pages hereto, and MUFG BANK, LTD.
F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“MUFG”), as
administrative agent (in such capacity, the “Administrative Agent”) and is (i)
the fifth amendment to the RPA (as defined below) and (ii) the fourth amendment
to the Sale Agreement (as defined below).
RECITALS
A.WHEREAS, the Seller, the Servicer, CHS, the Purchasers, the Purchaser Agents
and the Administrative Agent have entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of July 18, 2017 (as amended by that
certain First Amendment to Amended and Restated Receivables Purchase Agreement
dated as of June 28, 2018, as amended by that certain Second Amendment to
Amended and Restated Receivables Purchase Agreement dated as of August 20, 2018,
as amended by that certain Omnibus Amendment No. 3, dated as of September 4,
2018, as amended by that certain Fourth Amendment and Limited Waiver to Amended
and Restated Receivables Purchase Agreement, dated as of September 21, 2018 and
as further amended, restated, supplemented or otherwise modified through the
date hereof, the “RPA”); and


B.WHEREAS, pursuant to and in accordance with Section 13.1 of the RPA, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent desire to amend the RPA as provided herein;


C.WHEREAS, the Originators and the Seller have entered into that certain Sale
and Contribution Agreement, dated as of July 22, 2016 (as amended by that
certain Omnibus Amendment No. 1, dated as of February 14, 2017, as amended by
that certain Omnibus Amendment No. 2, dated as of July 18, 2017, as amended by
that certain Omnibus Amendment No. 3, dated as of September 3, 2018, and as
further amended, restated, supplemented or otherwise modified through the date
hereof, the “Sale Agreement” and, together with the RPA, the “Agreements”); and


D.WHEREAS, pursuant to and in accordance with Section 8.1 of the Sale Agreement,
the Originators, the Seller, the Administrative Agent and the Purchasers desire
to amend the Sale Agreement as provided herein.


NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1.Definitions and Interpretation.


Each capitalized term used but not defined herein has the meaning ascribed
thereto in Appendix A to the RPA. The rules of interpretation set forth in
Appendix A to the RPA are hereby incorporated as if fully set





--------------------------------------------------------------------------------




forth herein. As used in this Agreement, unless the context requires a different
meaning, the following terms have the meanings indicated herein below:


“Assigning Purchaser Agents” means the MUFG Purchaser Agent and the Rabobank
Purchaser Agent.
“Assigning Purchaser Groups” means the MUFG Purchaser Group and the Rabobank
Purchaser Group.
“MUFG Purchaser Agent” means MUFG, in its capacity as Purchaser Agent for the
MUFG Purchaser Group.
“MUFG Purchaser Group” means the Purchaser Group with Victory Receivables
Corporation, as a Conduit Purchaser, MUFG, as Committed Purchaser and MUFG, as
Purchaser Agent.
“PNC Purchaser Group” means the Purchaser Group with PNC Committed Purchaser, as
Committed Purchaser and PNC Purchaser Agent, as Purchaser Agent.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.
“Rabobank Purchaser Agent” means Rabobank, in its capacity as Purchaser Agent
for the Rabobank Purchaser Group.
“Rabobank Purchaser Group” means the Purchaser Group with Nieuw Amsterdam
Receivables Corporation B.V., as a Conduit Purchaser, Coöperatieve Rabobank
U.A., as Committed Purchaser and Rabobank, as Purchaser Agent
SECTION 2.
Assumption by PNC Committed Purchaser and PNC Purchaser Agent.



(a)The Seller desires the PNC Committed Purchaser to become a Committed
Purchaser and the PNC Purchaser Agent to become a Purchaser Agent under the RPA
and upon the terms and subject to the conditions set forth in the RPA and the
other Transaction Documents, the PNC Committed Purchaser agrees to become a
Committed Purchaser and the PNC Purchaser Agent agrees to become a Purchaser
Agent thereunder.


(b)Upon satisfaction of the conditions specified in Section 3 of this Amendment,
the PNC Committed Purchaser and the PNC Purchaser Agent shall become a party to,
and have the rights and obligations of a Committed Purchaser and a Purchaser
Agent, as applicable, under the RPA and the other Transaction Documents.


SECTION 3.Assignment and Reallocation.


(a)Each of the parties to this Amendment severally and for itself agrees that on
and as of the date hereof, for good and valuable consideration, each of
Assigning Purchaser Agent, on behalf of such Assigning Purchaser Agent’s
Assigning Purchaser Group, hereby irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty, to the PNC Purchaser
Agent, and the PNC Purchaser Agent, on behalf of the PNC Purchaser Group, hereby
irrevocably purchases from each Assigning Purchaser Agent and each Assigning
Purchaser Group, certain of the rights and obligations of each Assigning
Purchaser Agent and each Assigning Purchaser Group under the RPA and each other
Transaction Document in respect of (i) the Purchaser Group Investment of such
Assigning Purchaser Group and (ii) the Commitment of the





--------------------------------------------------------------------------------




Committed Purchasers for such Assigning Purchaser Group under the RPA such that,
after giving effect to the foregoing assignment and delegation, (i) the
Purchaser Group Investment of each Purchaser Group and (ii) the Commitment of
the Committed Purchaser for each Purchaser Group for the purposes of the RPA and
each other Transaction Document shall be as set forth on Exhibit C of the RPA,
as amended by this Amendment.


(b)As consideration for the reallocation set forth in clause (a) above, the PNC
Purchaser Agent agrees to cause its Purchaser Group to, no later than 2:00 p.m.
(New York time), on the date hereof, pay an amount equal to $26,892,857.14 to
each Assigning Purchaser Agent, on behalf of the such Assigning Purchaser
Agent’s Assigning Purchaser Group, in accordance with the payment instructions
set forth on Schedule A.


SECTION 4.Amendments to the RPA. The Seller, the Servicer, the Purchasers, the
Purchaser Agents and the Administrative Agent hereby agree that the RPA is
amended as follows:


(a)Effective as of the date hereof, the RPA is hereby amended by adding the
following new Section 4.4 immediately following Section 4.3 thereof:


SECTION 4.4    Successor LIBO Rate.
If at any time (i) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Required Purchasers notify the
Administrative Agent that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or LMIR (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary, (ii) the supervisor for the
administrator of the LIBO Rate or LMIR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate or LMIR shall no longer be
used for determining interest rates for loans, or (iii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency, then the Administrative Agent and the Seller shall endeavor to
establish an alternate rate of interest (the “Replacement Rate”) to the LIBO
Rate or LMIR, as applicable, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 13.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of the Replacement Rate is provided to the Purchasers, a written notice from the
Required Purchasers stating that such Required Purchasers object to such
amendment.  Until the Replacement Rate is determined (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
4.4, only to the extent the LIBO Rate or LMIR, as applicable, for such Interest
Period is not available or published at such time on a current basis), the
selection of any Rate Tranche to accrue interest at the LIBO Rate or LMIR, as
applicable, shall be ineffective and such Rate Tranche shall accrue interest at
the Base Rate (without giving effect to clause (c) of the definition thereof).
Notwithstanding anything else herein, any definition of the Replacement Rate
shall provide that in no event shall such Replacement Rate be less than zero for
the purposes of this Agreement. To the extent the Replacement Rate is approved
by the Administrative Agent in connection with this clause, the Replacement Rate
shall be applied in a manner consistent with market practice; provided, that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, the Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Purchasers).”.





--------------------------------------------------------------------------------




(b)Effective as of the date hereof, Section 6.1(z) of the RPA is hereby amended
and restated in its entirety as follows:


“(z)    Policies and procedures have been implemented and maintained by or on
behalf of Seller that are designed to achieve compliance by Seller, Originators
and each of their respective Subsidiaries, Affiliates, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions, giving due regard to the nature of such Person’s business and
activities, and Seller, Originators, their respective Subsidiaries, Affiliates,
officers, employees, and directors, and, to the knowledge of Seller, agents
acting in any capacity in connection with or directly benefitting from the
credit facility established hereby, are in compliance with Anti-Corruption Laws,
Anti-Terrorism Laws, and Sanctions in all material respects (other than as
disclosed in Servicer’s Annual Report on Form 10-K for the fiscal year ended
August 31, 2018, none of which could reasonably be expected to have a material
impact on CHS and its Subsidiaries taken as a whole or any Purchaser). (i) None
of Seller, Originators or any of their Subsidiaries, Affiliates, directors,
officers, or employees, or, to the knowledge of Seller, agents that will act in
any capacity in connection with or directly benefit from the credit facility
established hereby, is a Sanctioned Person, (ii) neither Seller, Originators nor
any of their respective Subsidiaries is organized or resident in a Sanctioned
Country and (iii) neither Seller nor any Originator has violated, been found in
violation of or is under investigation by any Governmental Authority for
possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws, or of any
Sanctions (other than as disclosed in CHS’s Annual Report on Form 10-K for the
fiscal year ended August 31, 2018, none of which could reasonably be expected to
have a material impact on CHS and its Subsidiaries taken as a whole or any
Purchaser). No Purchase or Reinvestment or use of proceeds thereof by Seller or
any of its Subsidiaries or Affiliates will be used in any manner that will
violate Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.”.
(c)Effective as of the date hereof, Section 6.2(t) of the RPA is hereby amended
and restated in its entirety as follows:


“(t)     Policies and procedures have been implemented and maintained by or on
behalf of CHS that are designed to achieve compliance by CHS and each of its
respective Subsidiaries, Affiliates, directors, officers, employees and agents
with Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, giving due regard
to the nature of such Person’s business and activities, and CHS, its respective
Subsidiaries, Affiliates, officers, employees and directors, and, to the
knowledge of CHS, agents acting in any capacity in connection with or directly
benefiting from the credit facility established hereby, are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions in all material
respects (other than as disclosed in CHS’s Annual Report on Form 10-K for the
fiscal year ended August 31, 2018, none of which could reasonably be expected to
have a material impact on CHS and its Subsidiaries taken as a whole or any
Purchaser). (i) None of CHS or any of its Subsidiaries, Affiliates, directors,
officers or employees, or, to the knowledge of CHS, agents that will act in any
capacity in connection with or directly benefit from the credit facility
established hereby, is a Sanctioned Person, (ii) neither CHS nor any of its
Subsidiaries is organized or resident in a Sanctioned Country and (iii) CHS has
not violated, been found in violation of or is under investigation by any
Governmental Authority for possible violation of any Anti-Corruption Laws,
Anti-Terrorism Laws, or of any Sanctions (other than as disclosed in CHS’s
Annual Report on Form 10-K for the fiscal year ended August 31, 2018, none of
which could reasonably be expected to have a material impact on CHS and its
Subsidiaries taken as a whole or any Purchaser). No Purchase or Reinvestment or
use of proceeds thereof by CHS or any of its Subsidiaries or Affiliates will be
used in any manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws
or Sanctions.”.
(d)Effective as of the date hereof, Section 7.2(l) of the RPA is hereby amended
and restated in its entirety as follows:





--------------------------------------------------------------------------------




“(l)    Collection Accounts; Lockbox; Originator Specified Accounts. The
Servicer shall (i) direct (x) each Account Debtor to pay all amounts owing under
the Pool Receivables only to a Lockbox, a Collection Account, an Originator
Specified Account or the Concentration Account and (y) each Obligor to pay all
amounts owing under the Pool Loans only to a Seller Collection Account or the
Concentration Account, (ii) not to change such payment instructions while any
Pool Assets remain outstanding, (iii)  take any and all other reasonable
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets will be deposited in
accordance with clause (i), (iv) hold in trust as the Affected Parties’
exclusive property and safeguard for the benefit of the Affected Parties all
Collections and other amounts remitted or paid to the Seller or the Servicer (or
any of their respective Affiliates) in respect of Pool Assets for prompt deposit
into the Concentration Account in the manner set forth below, (v) deposit in a
Collection Account all Collections remitted to an Originator Specified Account
within two (2) days following receipt thereof and (vi) endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in a Collection Account, in the form so received (with all
necessary endorsements), on the first Business Day after the date of receipt
thereof. The Servicer shall not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to a Lockbox, a Collection Account or an
Originator Specified Account any amounts other than Collections or proceeds
thereof; provided that the Servicer may permit collections and proceeds of
accounts receivable described in clauses (a) - (d) of the definition of
Receivable that arise under the Originators’ energy and crop nutrient business
and do not constitute Collections to be deposited into an Originator Collection
Account or an Originator Specified Account so long as such amounts are (x) not
subject to any Adverse Claim and (y) such amounts are removed from such
Originator Collection Account or Originator Specified Account within two (2)
Business Days of receipt; provided, further, that, at any time an Event of
Termination exists, the Servicer shall, upon its receipt of a written
instruction from the Administrative Agent, direct each obligor of an accounts
receivable described in the immediately preceding proviso to make all payments
related to such accounts receivables to an account other than an Originator
Collection Account or an Originator Specified Account. The Servicer shall not
terminate or permit the termination of any Collection Account, Originator
Specified Account or Lockbox or any Account Agreement without the prior written
consent of the Required Purchasers.”.  
(e)Effective as of the date hereof, the following definitions in Appendix A to
the RPA are hereby amended and restated in their entirety as follows:


““Bank Rate” (a) for any day falling in a particular Yield Period with respect
to any Rate Tranche and any Purchaser Group (other than the PNC Purchaser Group)
means an interest rate per annum equal to the applicable LIBO Rate for such
Yield Period and (b) for any day falling in a particular Yield Period with
respect to any Rate Tranche and the PNC Purchaser Group means an interest rate
per annum equal to the applicable LMIR for such day.  
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which banks in New York City are required or permitted to close and (b) if this
definition of “Business Day” is utilized in connection with the LIBO Rate or
LMIR, dealings are carried out in the London interbank market.  
“Concentration Overage Amount (Loans)” means, at any time, the aggregate dollar
amount (without duplication) by which each limitation set forth below is
exceeded:
(i)the aggregate Unpaid Balance of all Eligible Loans of any Obligor cannot
exceed the product of 2.5% and the aggregate Unpaid Balance of all Eligible
Receivables and Eligible Loans;
(ii)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which are
principally located in each of the following states (individually) cannot
exceed:
(A)
    35% (in the case of the largest state in terms of the aggregate Unpaid
Balance of all Eligible Loans and Eligible Receivables); provided that, for the
avoidance of doubt, the sum of the






--------------------------------------------------------------------------------




aggregate Unpaid Balance of all Eligible Loans for such state, after giving
effect to this clause (ii)(a) plus the unpaid balance of all Eligible
Receivables for such state after giving effect to clause (iii)(a) of the
definition of Account Debtor Concentration Overage Amount shall not exceed the
product of 35% of the sum of the Net Receivables Pool Balance and the Net Loan
Pool Balance,


(B)
    30% (in the case of the second (2nd) largest state in terms of the aggregate
Unpaid Balance of all Eligible Receivables and Eligible Loans); provided that,
for the avoidance of doubt, the sum of the aggregate Unpaid Balance of all
Eligible Loans for such state, after giving effect to this clause (ii)(b) plus
the unpaid balance of all Eligible Receivables for such state after giving
effect to clause (iii)(b) of the definition of Account Debtor Concentration
Overage Amount shall not exceed the product of 30% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance, and



(C)
    15% (in the case of the third (3rd) largest state in terms of the aggregate
Unpaid Balance of all Eligible Receivables and Eligible Loans); provided that,
for the avoidance of doubt, the sum of the aggregate Unpaid Balance of all
Eligible Loans for such state, after giving effect to this clause (ii)(c) plus
the unpaid balance of all Eligible Receivables for such state after giving
effect to clause (iii)(c) of the definition of Account Debtor Concentration
Overage Amount shall not exceed the product of 15% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance;



(D)
    the aggregate Unpaid Balance of all Eligible Loans the Obligors of which are
principally located in any state, other than the three largest states in terms
of Unpaid Balances referenced in clause (ii) above, cannot exceed 10% of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans;
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(iii) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iv) of the definition of Account Debtor Concentration
Overage Amount shall not exceed the product of 10% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance;



(iii)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a “7”, “8” or “9” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 2.5% of the aggregate Unpaid Balance of all Eligible Loans that
are Producer Loans;


(iv)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with a “6” or “7” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 15% of the aggregate Unpaid Balance of all Eligible Loans that are
Commercial Loans;


(v)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with a “8” or “9” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 5.0% of the aggregate Unpaid Balance of all Commercial Loans that
are Eligible Loans;


(vi)the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with a “7”, “8” or “9” Risk Rating and a remaining tenor less
than or equal to 24 months cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans that are Producer Loans;


(vii)the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with a fixed rate of interest, a “7”, “8” or “9” Risk Rating and
a remaining tenor less than or equal to 24 months cannot exceed 0% of the
aggregate Unpaid Balance of all Eligible Loans that are Producer Loans;





--------------------------------------------------------------------------------






(viii)the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “7”, “8” or “9” Risk Rating and a remaining tenor less
than or equal to 24 months cannot exceed 30% of the aggregate Unpaid Balance of
all Eligible Loans that are Producer Loans;


(ix)the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “10” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 5% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;


(x)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a fixed interest rate cannot exceed 10% of the aggregate Unpaid Balance of
all Producer Loans;


(xi)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with a fixed interest rate cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans that are Commercial Loans;
(xii)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a “10” Risk Rating cannot exceed 30% of the aggregate Unpaid Balance of all
Eligible Loans that are Producer Loans;


(xiii)the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a “6” or “7” Risk Rating cannot exceed 35% of the aggregate Unpaid
Balance of all Eligible Loans that are Commercial Loans;
(xiv)the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a “8” or “9” Risk Rating cannot exceed 7.5% of the aggregate Unpaid
Balance of all Eligible Loans that are Commercial Loans;


(xv)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a “11” Risk Rating cannot exceed 5% of the aggregate Unpaid Balance of all
Eligible Loans that are Producer Loans;


(xvi)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are Joint Ventures cannot exceed 10% of the aggregate Unpaid Balance of all
Loans;


(xvii)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
cannot exceed 50% of the aggregate Unpaid Balance of all Eligible Loans and
Eligible Receivables; and


(xviii)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are Governmental Authorities cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans;


provided that a Joint Venture shall be treated for purposes of this definition
as a single, separate Obligor.
“Eligible Loan” means, as of any date of determination, a Loan:
(a)which is denominated and payable only in USD in the United States;
(b)which is not a Syndicated CHS Loan;
(c)which is not a Producer Loan with a “10” or “11” Risk Rating and a remaining
tenor greater than 24 months;
(d)which is not an unsecured Producer Loan with a “10” or “11” Risk Rating and a
remaining tenor less than or equal to 24 months;







--------------------------------------------------------------------------------




(e)which is not a Junior Lien Producer Loan with a “11” Risk Rating and a
remaining tenor less than or equal to 24 months;


(f)which is not a Junior Lien Commercial Loan with a “6”, “7”, “8” or “9” Risk
Rating and a remaining tenor less than or equal to 24 months;


(g)which is not an unsecured Commercial Loan with a “6”, “7”, “8” or “9” Risk
Rating, a fixed interest rate and a remaining tenor less than or equal to 24
months;


(h)which is not a Junior Lien Producer Loan with a “7”, “8”, “9” or “10” Risk
Rating, a fixed interest rate and a remaining tenor less than or equal to 24
months;


(i)which is not a First Lien Producer Loan with a “10” or “11” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;


(j)which is not a First Lien Commercial Loan with a “8” or “9” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;


(k)which is not a Producer Loan with a “12”, “13” or “14” Risk Rating;


(l)which is not a Commercial Loan with a “10”, “11”, “12”, “13” or “14” Risk
Rating;


(m)the Obligor of which (A) is a resident of, or organized under the laws of,
the United States of America and (B) is not a Sanctioned Person;


(n)which is not a (A) Defaulted Loan or (B) Delinquent Loan, in each case, on
the date of acquisition by the Seller;


(o)(A) the Obligor of which is Solvent and (B) no Insolvency Event has occurred
with respect to such Obligor;


(p)which was originated in the ordinary course of business of the applicable
Originator under Loan Documents substantially in the form as set forth as
Exhibit D;


(q)which is currently owing under an Obligor Note, which Obligor Note and the
related Loan Documents have been duly authorized and are in full force and
effect and constitute the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with their respective
terms;


(r)which is not subject to any litigation, right of rescission, setoff,
counterclaim, dispute or other defense of any Obligor;


(s)which, together with the Loan Documents related thereto, constitutes an
“account,” a “payment intangible,” “chattel paper” or an “instrument” within the
meaning of the UCC of all jurisdictions which govern the perfection of the
applicable Originator’s, Seller’s and Administrative Agent’s respective interest
therein;
(t)in respect of which no material default exists and there is not then in
effect any waiver by the applicable Originator, Servicer or Seller of any (A)
material default with respect thereto or (B)





--------------------------------------------------------------------------------




any event or circumstance that would, with notice, the passage of time, or both,
become a material default with respect thereto;


(u)the Obligor of which has incurred the obligations relating to such Loan
strictly for business purposes and not for personal, family or household
purposes;


(v)the Obligor of which is not an Affiliate of any Originator, Seller, Servicer
or Performance Guarantor; provided that Joint Ventures shall be permitted so
long as (A) such Obligor does not beneficially own or hold more than 50% of any
class of voting securities or the equity interests in CHS and (B) more than 50%
of any class of voting securities or the equity interests in such Obligor is not
beneficially owned or held by CHS (provided that all Obligors which have Joint
Ventures shall be treated as a single Obligor for purposes of the definition of
“Concentration Overage Amount (Loans)”);


(w)which, with respect to any Operating Loan (other than any Operating Loan that
is also a Producer Loan), requires interest payments to be made not less
frequently than monthly and the outstanding principal balance to be paid in full
not later than the applicable due date or commitment termination date for such
Operating Loan, but in no event later than fourteen (14) months from the closing
date of such Operating Loan;


(x)which, with respect to any Term Loan (other than any Term Loan that is also a
Producer Loan), requires principal payments (A) to be made not less frequently
than in equal monthly installments sufficient to fully amortize the outstanding
principal balance over the term of the Term Loan and (B) to be paid in full not
later than the applicable due date for such Term Loan, but in no event longer
than ten (10) years from the closing date of such Term Loan, and interest
payments to be made not less frequently than monthly;


(y)which, when added to the Pool Assets, does not result in the aggregate
Weighted Average Life of the Eligible Receivables and Eligible Loans to exceed
one and a half (1.5) years;


(z)the Obligor of which was not classified as Substandard, Doubtful or Loss in
accordance with the Credit and Collection Policy at the time of acquisition by
the Seller;


(aa)which is secured by a perfected, assignable, first priority security
interest in the Related Security in favor of the applicable Originator (or, in
the case of a Participation Loan, the agent for the related lender group on
behalf of the lenders in such lender group), free and clear of all Adverse
Claims prior to the acquisition by the Seller and the applicable Originator (or,
in the case of a Participation Loan, the agent for the related lender group on
behalf of the lenders in such lender group) has filed an “all assets” UCC-1
filing against each related Obligor;


(ab)which has not been compromised, adjusted or similarly modified other than in
accordance with the Credit and Collection Policy and as permitted by the
Transaction Documents;


(ac)which, together with the related Loan Documents, satisfies in all material
respects the applicable requirements of the Credit and Collection Policy;


(ad)which does not represent a refinancing by the applicable Originator of an
existing Loan due to credit reasons or a restructured Loan due to credit
reasons;







--------------------------------------------------------------------------------




(ae)(i) with respect to any Effective Date Loan, the Custodian File and Obligor
Note (other than any Obligor Note that has been signed electronically) with
respect to such Loan shall have been delivered to the Custodian by the Seller,
the Servicer or the Originator, (ii) with respect to any Loan other than an
Effective Date Loan, the Custodian File and Obligor Note (other than any Obligor
Note that has been signed electronically) with respect to such Loan shall have
been delivered within thirty (30) days following the date on which the Seller
acquires an interest in such Loan pursuant to the Sale Agreement, and (iii) with
respect to any Loan that has been amended or modified following the Effective
Date, the applicable amended or modified Loan Documents with respect to such
Loan (including any new Obligor Note) shall have been delivered to the Custodian
by the Seller, the Servicer or the Originators within thirty (30) days following
the date of such amendment or modification;


(af) which is not subordinated in any respect to any other Debt of the relevant
Obligor;\


(ag)which is not subject to any right of rescission, setoff, counterclaim or any
other defense (including defenses arising out of violations of usury laws) of
any Obligor, other than defenses arising out of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights in general and general equity principles;


(ah)the Obligor of which has been instructed to make all payments directly to a
Seller Collection Account or the Concentration Account;


(ai)in respect of which no security deposit or reserve paid or created by the
related Obligor exists;


(aj)no portion of the Unpaid Balance of such Loan represents any sales tax,
value-added tax or other similar tax;


(ak)which, together with the Loan Documents related thereto, does not contravene
any laws, rules or regulations applicable thereto (including laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Loan Documents related
thereto is in violation of any such law, rule or regulation in any respect;


(al)the Related Security of which is insured as required by the Credit and
Collection Policy;


(am)the Unpaid Balance to Stressed Realizable Value for the related Obligor does
not exceed 90%;


(an)with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
origination, transfer or pledge of such Loan have been duly obtained, effected
or given and are in full force and effect;


(ao)which is prepayable at any time and, together with the related Loan
Documents and Related Security, is fully assignable;
(ap)with respect to which the Loan Documents are complete and in accordance with
the Credit and Collection Policy; provided that, prior to the Obligor Note
Delivery Date, such Loan Documents may exclude the related Obligor Note
(excluding any Obligor Note that is delivered





--------------------------------------------------------------------------------




electronically) until the Obligor Note Delivery Date has occurred, at which time
such Obligor Note shall be or shall have been delivered to the Custodian;


(aq)the Obligor of which has provided the Servicer with monthly financial
statements in accordance with the Loan Documents within 35 days of each month
end;


(ar)as to which the applicable Originator has satisfied all obligations on its
part with respect to such Loan required to be fulfilled pursuant to the
applicable Loan Documents or in connection with the transfer and any applicable
agreement pursuant to which such transfer occurs;


(as)as to which none of the applicable Originator, Seller, Servicer or
Performance Guarantor has taken any action which would impair, or failed to take
any action necessary to avoid impairing, the rights of the Administrative Agent
for the benefit of the Purchasers therein, other than actions or failures to
take action by the Servicer which are permitted under the Credit and Collection
Policy and the Transaction Documents;


(at)which complies with the representations and warranties made with respect
thereto by the applicable Originator in the Sale Agreement;


(au)the Unpaid Balance of which is less than the related Loan Commitment amount
under the Loan Documents;


(av)for which the contract giving rise to such Loan is governed by the law of
one of the States of the United States, the District of Columbia or any
territory of the United States;


(aw)for which the Seller has good and marketable title to, and is the sole legal
and beneficial owner of, such Loan free and clear of any Adverse Claim, and the
Administrative Agent has a first priority perfected security interest in such
Loan and a perfected security interest in the Related Security with respect to
such Loan;


(ax)in the case of any Participation Loan:


(i)written notice of the transfer of such Participation Loan to the Seller has
been delivered to the Obligor thereof and the agent of the related lender group
and all other requirements under the related Loan Documents with respect to the
transfer of such Participation Loan to the Seller have been satisfied; and
(ii)no material amendment to or consent under any of the related Loan Documents
can be made without the consent of the Seller (or the Servicer on its behalf);


(ay)that has been sold or contributed by an Originator to Seller pursuant to the
Sale Agreement with respect to which sale or contribution all conditions
precedent under the Sale Agreement have been met;


(az)that, with respect to any Loan that is executed electronically, (i) the
electronic execution of such Loan is in compliance with the Credit and
Collection Policy, and (ii) each Purchaser Agent shall have received (and shall
be an addressee of) a legal opinion from external counsel to the Originators, in
form and substance reasonably satisfactory to the Purchaser Agents, opining that
under the state law which governs such Loan’s related Loan Documents, any
documents or agreements that are governed by the laws of such state and that are
executed electronically constitute the valid and





--------------------------------------------------------------------------------




enforceable obligations of each party to such documents or agreements (and such
external counsel shall be licensed to practice law in such state); and


(ba)which is not a Producer Loan with a fixed rate of interest and a remaining
tenor greater than 16 months.


“LIBO Rate” means for any Yield Period, (a) the interest rate per annum
designated as the LIBO Rate by the applicable Purchaser Agent for a period of
time comparable to such Yield Period that appears on the Reuters Screen LIBO
Page as of 11:00 a.m. (London, England time) with respect to such Purchaser
Agent or related Committed Purchaser on the second Business Day preceding the
first day of such Yield Period (the “LIBOR Screen Rate”) or (b) if a rate cannot
be determined under either of the foregoing clauses, an annual rate equal to the
average (rounded upwards if necessary to the nearest 1/100th of 1%) of the rates
per annum at which deposits in USD with a duration comparable to such Yield
Period in a principal amount substantially equal to the principal amount of the
applicable Rate Tranche are offered to the principal London office of the
applicable Purchaser Agent (or its related Committed Purchaser) by three London
banks, selected by Administrative Agent in good faith, at about 11:00 a.m.
London time on the second Business Day preceding the first day of such Yield
Period. If the calculation of the LIBO Rate results in a LIBO Rate of less than
zero (0), the LIBO Rate shall be deemed to be zero (0) for all purposes of this
Agreement and the Transaction Documents.
“Purchase Termination Date” means the earlier of (i) June 26, 2020, (ii) the
occurrence of an Event of Default and (iii) sixty (60) days following the date
of receipt by each of the other parties to this Agreement of a written notice of
termination provided by Seller.
“Specified Regulation” means (A) the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”), (B) the Securitisation Regulation,
(C) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith (the “Dodd-Frank Act”), (D) all requests, rules, guidelines and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities relating to (i) the July 1988
paper or the June 2006 paper prepared by the Basel Committee on Banking
Supervision (“Basel Committee”) as set out in the publication entitled:
“International Convergence of Capital Measurements and Capital Standards: a
Revised Framework”, as updated from time to time, or any rules, regulations,
guidance, interpretations or directives promulgated or issued in connection
therewith by any bank regulatory agency (whether or not having the force of law)
(“Basel II”) or (ii) the paper prepared by the Basel Committee as set out in the
publication entitled “Basel III: A global regulatory framework for more
resilient banks and banking systems”, as updated from time to time, or any
rules, regulations, guidance, interpretations or directives promulgated or
issued in connection therewith by any bank regulatory agency (whether or not
having the force of law) (“Basel III” and together with Basel II, the “Basel
Accord”) and (E) any existing or future rules, regulations, guidance,
interpretations or directives from any Governmental Authority relating to
Accounting Standards Codification 860-10-40-5(a), the FAS 166/167 Capital
Guidelines, the Dodd-Frank Act or the BASEL Accord (whether or not having the
force of law) or any rules or regulations promulgated in connection therewith by
any United Stated bank regulatory agency.”.





--------------------------------------------------------------------------------




(f)Effective as of July 18, 2017, the definition of Receivable in Appendix A to
the RPA is hereby amended and restated as follows:


““Receivable” means any right to payment of a monetary obligation, whether or
not earned by performance, owed to any Originator, Seller (as assignee of any
Originator) or any other Person (as assignee of Seller) by an Account Debtor
arising out of the Originators’ energy and crop nutrient business (but excluding
any such rights to payment arising solely (a) from the sale of asphalt, (b) from
credit card processing, (c) from deferred, unbilled amounts for fuel delivery,
and (d) for pipeline transmission services for fuel delivery), whether
constituting an account, instrument, document, contract right, general
intangible, chattel paper or payment intangible, in each instance arising in
connection with the sale of goods or for services rendered, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto, together with the Related Security with respect thereto, and with
respect to each of the foregoing, all Collections and proceeds thereof. Any such
right to payment arising from any one transaction, including any such right to
payment represented by an individual invoice or agreement, shall constitute a
Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.”.
(g)Effective as of the date hereof, the following defined terms are added to
Appendix A to the RPA in appropriate alphabetical sequence:


““Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).
“LMIR” means for any day during any Yield Period, the interest rate per annum
determined by the Purchaser Agent for the PNC Purchaser Group (which
determination shall be conclusive absent manifest error) by dividing (i) the
one-month Eurodollar rate for Dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by such Purchaser Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage on such day. The calculation of LMIR may also be expressed by the
following formula:
One-month Eurodollar rate for Dollars
shown on the Reuters Screen LIBOR01 Page or appropriate successor
LMIR    
=                                                                        
1.00 - Euro-Rate Reserve Percentage
LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero percent (0.00%), such rate
shall be deemed to be zero percent (0.00%) for purposes of this Agreement.
“PNC Purchaser Group” means the Purchaser Group with PNC Bank, National
Association, as Committed Purchaser and PNC Bank, National Association, as
Purchaser Agent.
“Securitisation Regulation” means Regulation (EU) 2017/2042 of 12 December
2017.”.
(h)Effective as of the date hereof, Schedule I to the RPA is hereby amended and
restated in its entirety in the form of Schedule B.





--------------------------------------------------------------------------------




(i)Effective as of the date hereof, Schedule 13.2 to the RPA is hereby amended
and restated in its entirety in the form of Schedule C.
(j)Effective as of the date hereof, Exhibit A to the RPA is hereby amended and
restated in its entirety in the form of Schedule D.
(k)Effective as of the date hereof, Exhibit C to the RPA is hereby amended and
restated in its entirety in the form of Schedule E.
SECTION 5.Amendments to the Sale Agreement. The Originators, the Seller, the
Administrative Agent and the Purchasers hereby agree that, effective as of the
date hereof, the Sale Agreement is amended as follows:
(a)The definitions of “CRR”, “CRR Requirements” and “Retained Interest” in
Section 1.1 of the Sale Agreement are hereby deleted in their entirety.
(b)Sections 4.1(ee) is hereby deleted in its entirety.
(c)Section 5.1(r) is hereby amended and restated in its entirety to read as
follows:
“(r)    [Reserved].”.
(d)A new Section 8.21 of the Sale Agreement is added immediately following
Section 8.20 to read as follows:
“Section 8.21    Securitisation Regulation. CHS hereby represents, warrants and
agrees that:
(a)CHS acquired on the Closing Date and will hold on an ongoing basis a material
net economic interest in the transactions contemplated hereunder and under the
other Transaction Documents (the “Transaction”) in an amount of not less than 5%
of the aggregate Unpaid Balance of all Pool Assets, in the form of the aggregate
outstanding principal balance of the Subordinated Loans owed to CHS and, its
wholly owned Subsidiary, CHS Capital, hereunder (the “Retained Interest”);


(b)CHS will not (and will not permit any of its wholly-owned Subsidiaries to)
hedge or otherwise mitigate its or CHS Capital’s credit risk under or associated
with the Retained Interest, not sell, transfer or otherwise surrender all or
part of the rights, benefits or obligations arising from the Retained Interest,
except as expressly contemplated by the Subordinated Note Financing Documents;
(c)Except with the consent of Required Purchasers, CHS will not change the
retention option or method of calculation of the Retained Interest;


(d)CHS will provide (or cause the Servicer to provide) ongoing confirmation of
CHS’s continued compliance with the obligations described above (i) in or
concurrently with the delivery of each Information Package, (ii) promptly
following the occurrence of any Unmatured Event of Default or Event of Default,
and (iii) from time to time promptly upon written request by the Administrative
Agent (on behalf of any Purchasers) in connection with any material change in
the performance of the Pool Assets or the Transaction or any material breach of
the Transaction Documents;


(e)CHS will promptly notify the Administrative Agent and the Purchasers in
accordance with the RPA of any violation of CHS’s commitments set out in
paragraph (a) to (c) above or representations set out in paragraph (g) and (h)
below;


(f)CHS will take such further action, enter into such further agreements and
provide (or cause CHS Capital, the Servicer or the Seller to provide), promptly
upon the reasonable written request by the Administrative Agent on behalf of any
Purchaser or Purchasers from time to time, such further information as the
Administrative Agent or any Purchaser may request in order to enable compliance
by any Purchaser with Articles 5 and 7 of the Securitisation Regulation;
provided that, notwithstanding the foregoing, CHS





--------------------------------------------------------------------------------




shall be obligated to provide such information only if CHS (or CHS Capital, the
Servicer or the Seller, as applicable) can provide such information without
breaching applicable confidentiality laws or contractual obligations binding on
them;


(g)with respect to each of the Pool Assets originated directly, or in the case
of any Pool Asset originated by CHS Capital, indirectly by CHS, in each case,
from time to time and then transferred by CHS or CHS Capital, as applicable, to
the Seller, CHS, itself or through related entities, directly or indirectly, has
been or will be involved in the original agreement giving rise to the
obligations of the relevant Obligor or Account Debtor; and


(h)CHS (i) was not established and does not operate for the sole purpose of
securitizing exposures, (ii) has a business strategy and the capacity to meet
payment obligations consistent with a broader business enterprise and involving
material support from capital, assets, fees or other income available to CHS,
relying neither on the Pool Assets and any other exposures being securitised by
CHS, nor on the Retained Interest and any other interests retained or proposed
to be retained in accordance with the Securitisation Regulation, as well as any
corresponding income from such exposures and interests, and (iii) has
responsible decision-makers who have the required experience to enable CHS to
pursue its established business strategy, as well as an adequate corporate
governance arrangement.”.


SECTION 6.Agreements in Full Force and Effect as Amended. Except as specifically
amended hereby, all provisions of the Agreements shall remain in full force and
effect. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreements other than as expressly set
forth herein and shall not constitute a novation of the Agreements.


SECTION 7.Representations and Warranties. Each of the Seller, the Servicer and
the Originators hereby represent and warrant to the Administrative Agent and the
Purchasers, as of the date of this Amendment, as follows:
(a)this Amendment has been duly executed and delivered by it;


(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);


(c)no authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;
 
(d)the execution, delivery and performance by it of this Amendment (i) is within
its limited liability company or corporate powers, (ii) has been duly authorized
by all necessary limited liability company or corporation action, and (iii) does
not contravene, violate or breach (1) its organizational documents or (2) any
Applicable Law; and


(e)immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller, the Servicer or the Originators,
as applicable, set forth in the RPA (in the case of the Seller and the Servicer)
or in the Sale Agreement (in the case of the Seller and the Originators), as
modified hereby, that are qualified as to materiality are true and correct, and
each not so qualified are true and correct in all material respects (except to
the extent such representations and warranties explicitly refer solely to an
earlier date or period, in which case they shall be true and correct as of such
earlier date or period), and (ii)





--------------------------------------------------------------------------------




no Event of Termination, Unmatured Event of Termination, Servicer Termination
Event or Unmatured Servicer Termination Event has occurred and is continuing.


SECTION 8.Conditions to Effectiveness. This Amendment shall become effective
(the “Effective Date”) upon receipt by the Administrative Agent of:


(a) executed counterparts of this Amendment; this Amendment, duly executed and
delivered by each party hereto;


(b)each of the Purchasers and the Administrative Agent shall have received all
fees payable as of the Effective Date pursuant to that certain Third Amended and
Restated Fee Letter, dated as of the Effective Date, among Seller, CHS,
Administrative Agent and the Purchaser Agents; and


(c)favorable opinion of Dorsey & Whitney LLP, dated as of the date hereof,
relating to corporate and enforceability matters, in form and substance
reasonably satisfactory to the Administrative Agent.


SECTION 9.Miscellaneous.


(a)This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.


(b)Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE
POOL ASSETS OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).


(d)Headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.


(e)Section 13.7 of the RPA is hereby incorporated as if fully set forth herein.


(f)This Amendment is a Transaction Document and all references to a “Transaction
Document” in the Agreements and the other Transaction Documents (including,
without limitation, all such references in the representations and warranties in
the Agreements and the other Transaction Documents) shall be deemed to include
this Amendment.







--------------------------------------------------------------------------------




(g)Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
COFINA FUNDING, LLC, as Seller




By: /s/ Randy Nelson______________________
Name: Randy Nelson
Title: President








CHS INC., as Servicer and an Originator




By: /s/ Timothy Skidmore_____________________
Name: Timothy Skidmore
Title: CFO






CHS CAPITAL, LLC, as Servicer and an Originator




By:_/s/ Jedd Wennerberg_____________________
Name: Jedd Wennerberg
Title: President




MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent, a Committed Purchaser and Purchaser Agent for the MUFG
Purchaser Group




By: /s/ Eric Williams_________________________
Name: Eric Williams
Title: Managing Director








VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser




By: /s/ Eric Williams_________________________
Name: Eric Williams
Title: Managing Director









--------------------------------------------------------------------------------




NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Conduit Purchaser


By: /s/ H.R.T. Kroner    
Name: H.R.T. Kroner
Title: Proxy holder


By: /s/ E.M. van Ankeren    
Name: E.M. van Ankeren
Title: Managing Director




COÖPERATIEVE RABOBANK U.A., as a Committed Purchaser


By: /s/ Eugene van Esveld    
Name: Eugene van Esveld
Title: Managing Director


By: /s/ Simon Ampts    
Name: Simon Ampts
Title: ED




Coöperatieve Rabobank U.A., NEW YORK BRANCH, as Purchaser Agent for the Rabobank
Purchaser Group


By: /s/ Christopher Lew    
Name: Christopher Lew
Title: Executive Director


By: /s/ Jinyang Wang    
Name: Jinyang Wang
Title: Vice President






PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser


By: /s/ Christopher Blaney    
Name: Christopher Blaney
Title: Senior Vice President




PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Purchaser Group


By: /s/ Christopher Blaney    
Name: Christopher Blaney
Title: Senior Vice President







--------------------------------------------------------------------------------




Schedule A


Payment Instructions


Payments by PNC Purchaser Group to MUFG Purchaser Group of $26,892,857.14:


 
 
Bank Name
The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch
ABA #
XXX-XX-XXX
Account #
XXXXXXXXX
Account Name
VRC
Reference
Cofina Funding LLC







Payments by PNC Purchaser Group to Rabobank Purchaser Group of $26,892,857.14:
 
 
 
Bank Name
Deutsche Bank Trust Company Americas
ABA #
XXXXXXXXX
Account #
XXXXXXXX
Account Name
NYLTD Funds Control
Reference
PORT RABO09.1 // NieuwAm // Cofina










--------------------------------------------------------------------------------




Schedule B


SCHEDULE I


PAYMENT INSTRUCTIONS


With respect to MUFG:
Bank: MUFG Bank, Ltd.
ABA #: XXX-XXX-XXX
Account #: XXX-XXX-XXX
Account Name: VRC
Customer Name: Cofina Funding LLC


With respect to Rabobank:
Bank:             JPMorgan Chase Bank, N.A.
Swift Address:     CHASUS33
ABA #:         XXX-XXX-XXX
Account #:         XXX-XXXXXX
FAO:             Rabobank International, New York Branch
Reference:         Cofina Funding, LLC
With respect to Nieuw Amsterdam Receivables Corporation B.V.:
Bank: Deutsche Bank Trust Company Americas
ABA #: XXX-XXX-XXX
Account #: XXXXXXXX
Account Name: NYLTD Funds Control Account
Reference: PORT RABO09.1 // NieuwAm // Cofina Funding LLC


With respect to PNC:


Bank: PNC Bank National Association
ABA #: XXX XXX XXX
Account Name: Commercial Loan Department
Account #: XXXXX XXXX XXX
Reference: Cofina Funding, LLC







--------------------------------------------------------------------------------




Schedule C


SCHEDULE 13.2
ADDRESSES FOR NOTICES
If to Seller:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax:  800-232-3639
Email: brent.dickson@chsinc.com
If to Servicer
CHS Inc.
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com
If to MUFG Bank, Ltd.:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp





--------------------------------------------------------------------------------




If to Victory Receivables Corporation:
Victory Receivables Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attn: David V. DeAngelis
Tel: 631-930-7216
Fax:212-302-8767
Email: ddeangelis@gssnyc.com


If to Nieuw Amsterdam Receivables Corporation B.V.:
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: secuitisation@intertrustgroup.com
Facsimile No.: +31 ( 0)20 5214888







--------------------------------------------------------------------------------




With a Copy to:
Coöperatieve Rabobank U.A. (New York Branch)
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A.:
Coöperatieve Rabobank U.A.
Coreselaan 18
3521 CB Utrecht
The Netherlands
With a Copy to:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A., New York Branch:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to PNC Bank, National Association:


PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Telephone: (412) 768-3090
Facsimile: (412) 762-9184
Attention: Robyn Reeher
Email: abfadmin@pnc.com







--------------------------------------------------------------------------------




Schedule D


See attached









